Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2021 has been entered.
 
Drawings
The drawings are objected to because it is unclear to which part is the reference number 79 (chamber wall) pointing at in Figure 2C, and it is unclear how is the substrate 73 defined as a combination of the build platform 15 and the component 72, the substrate in this field of endeavor is usually the startup material or base material of a three-dimensional component.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “wherein the substrate defines a chamber surface having a molten pool…wherein the deposited volumes defines a chamber wall, wherein the chamber wall and the chamber surface define a hollow chamber in the component”, the claim limitations define the chamber wall and the chamber surface as two elements defining the hollow chamber, however, based on Fig. 2C it is unclear what is the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shuck (US 8,859,054) in view of Jang (US 6,401,001).
Regarding claim 1, Shuck teaches a method comprising controlling an energy source (14) to direct an energy beam (16) at a substrate (12) to form a molten pool (26) of material at a surface of the substrate (as shown in Fig. 1) and advance the molten pool along a path on the surface (Col. 4, lines 44-54); a material source (18) to direct a stream of solid material to the molten pool (26) along the path in an upward direction defined with respect to gravity (as shown in Fig. 1), wherein the substrate (12) defines a chamber surface (curved chamber surface; as shown in Fig. 1 below) having the molten pool (as shown in Fig. 1), wherein the molten pool faces a downward direction defined with respect to gravity (as shown in Fig. 1), wherein the material combines with the molten pool to form a deposited volume of a plurality of deposited volumes (Col. 4, lines 16-34), and wherein the substrate and the plurality of deposited volumes define a component (as shown in Fig. 1), wherein the plurality of deposited volumes defines a chamber wall (curved chamber wall; as shown in Fig. 1 below), wherein the chamber 
[AltContent: textbox (Chamber)][AltContent: arrow][AltContent: oval][AltContent: textbox (Chamber surface/wall)][AltContent: arrow]
    PNG
    media_image1.png
    457
    446
    media_image1.png
    Greyscale

Shuck fails to disclose a computing device, and a digital representation of the component.
Jang teaches a method of layer manufacturing using deposition of fused droplets (title) comprising controlling, by a computing device, a material source (Col. 8, lines 62-67 and Col. 9, lines 1-16) and an energy source based on a digital representation of the 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the method of Shuck with Jang, by providing a computing device for controlling a material source and an energy source based on a digital representation of an object to be built, for the advantages of a more accurate controlled material deposition and energy application and improve quality.
Regarding claim 2, Shuck and Jang combined teach the method as set forth above, further comprising controlling, by the computing device (Shuck when viewed in combination with Jang), a build platform configured to hold the substrate (Shuck; Col. 3, lines 49-62; as shown in Fig. 1), to orient the substrate to allow undeposited material from the stream of solid material to substantially fall away from the substrate in a downward direction defined with respect to gravity (Shuck; as shown in Fig. 1).
Regarding claim 3, Shuck and Jang combined teach the method as set forth above, further comprising controlling, by the computing device (Shuck when viewed in combination with Jang), the build platform to move the substrate to cause the undeposited material from the stream of solid material to substantially fall away from the substrate in the downward direction defined with respect to gravity (Shuck; Col. 3, lines 49-62; as shown in Fig. 1).
Regarding claim 7, Shuck and Jang combined the method as set forth above, further comprising controlling, by the computing device (Shuck when viewed in combination with Jang), the material source and the energy source to define a build .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shuck (US 8,859,054) in view of Jang (US 6,401,001), and further in view of Kovacevic (US 6,995,334).
Regarding claim 8, Shuck and Jang combined teach all the elements of the claimed invention as set forth above, further comprising controlling, by the computing device, an imaging device to image one or more of the substrate, the molten pool, and the stream of solid material.
Kovacevic teaches a method of laser-based additive manufacturing (title) comprising controlling, by the computing device (700), an imaging device (600) to image a molten pool (Col. 9, lines 48-57; Col. 11, lines 4-7).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the method of Shuck and Jang, with Kovacevic, by providing an imaging device to image the molten pool, for the advantages of assuring proper material deposition, and adjust deposition parameters as needed (Col. 9, lines 53-57; Col. 11, lines 31-35).
Response to Arguments
Applicant's arguments filed 08/11/2021 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “However, Shuck does not teach, wherein the chamber wall and the chamber surface define a hollow chamber in the component, as recited in amended claim 1. Further, there is no suggestion that the Shuck system and technique could be used to define a hollow chamber. In reference to .  
Regarding claims 2, 3, 7 and 8, Applicant relies on the same arguments, therefore, the same response applies.
For these reasons, the arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325.  The examiner can normally be reached on M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                             
08/24/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761